Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 1 of 21 Page ID #:123



   1   MARK A. GOLDSTEIN (BAR NO. 179384)
   2
       mgoldstein@socalip.com
       SOCAL IP LAW GROUP LLP
   3   310 North Westlake Boulevard, Suite 120
   4
       Westlake Village, CA 91362
       Telephone: (805) 230-1350 ext. 240
   5   Facsimile: (805) 230-1355
   6
       TAYLOR M. NORTON
   7   THOMAS E. LEMLER
   8
       NORTON IP LAW FIRM LLC
       345 Metairie Road
   9   Metairie, LA 70005
  10
       Telephone: (504) 291-2111
       Facsimile: (504) 533-0093
  11

  12   Attorney for Defendant
       MATHEWS OUTDOOR PRODUCTS LLC
  13
                                         UNITED STATES DISTRICT COURT
  14
                                       CENTRAL DISTRICT OF CALIFORNIA
  15

  16

  17
                                                           CASE NO.: 2:19-cv-08073-PSG-KS
        YSN IMPORTS, INC., a Nevada                        BRIEF IN SUPPORT OF DEFENDANT’S
  18
        corporation dba Flame King,                        MOTION TO DISMISS UNDER FED. R.
  19                                                       CIV. P. 12(b)(2) OR, ALTERNATIVELY,
        Plaintiff,                                         MOTION TO TRANSFER
  20
        v.                                                 Corrected Date: February 3, 2020
  21
        MATHEWS OUTDOOR PROD-                              Time: 1:30 p.m.
  22    UCTS, LLC, a Louisiana limited
        liability company,                                 Judge Gutierrez
  23
        Defendant.                                         Complaint Served: 9/25/2019
  24

  25

  26                                            TABLE OF CONTENTS
  27                                                                                                                    Page
  28   INTRODUCTION ......................................................................................................... 1
        Brief in Support of Defendant’s Motion                                        YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                               i                            2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 2 of 21 Page ID #:124



   1
       APPLICABLE LEGAL STANDARDS ........................................................................ 1
   2
       ARGUMENT ................................................................................................................. 3
   3
            I. The Court Should Dismiss the Complaint For Lack of Personal
   4
                  Jurisdiction. ....................................................................................................... 3
   5
                  A. Specific Jurisdiction is lacking because Mathews Outdoor Products has
   6
                         Insufficient Minimum Contacts with California Under Controlling
   7
                         Federal Circuit Law. ................................................................................. 4
   8
                  B. General Jurisdiction is lacking because Mathews Outdoor Products has No
   9
                         Continuous and Systematic Contacts with California. ........................... 12
  10
            II. Alternatively, the Court Should Transfer Venue to the Eastern
  11
                  District of Louisiana. ...................................................................................... 14
  12
                  1. The present action could have been brought in the Eastern District of
  13
                         Louisiana................................................................................................. 15
  14
                  2. The interests of justice and convenience of the parties and witnesses weigh
  15
                         in favor of a transfer of venue. ................................................................ 16
  16
       CONCLUSION ............................................................ Error! Bookmark not defined.
  17

  18
                                               TABLE OF AUTHORITIES
  19
       Cases
  20
       Autogenomics, Inc. v. Oxford Gene Technology Ltd. 566 F.3d
  21
                 1012, 1119-20 (2009) ............................................................................... 7, 8, 9
  22
       Avocent Huntsville Corp. v. Aten Int’l Co. 552 F.3d 1324, 1335-36
  23
                 (Fed. Cir. 2008) ....................................................................................... passim
  24
       B.E. Tech., LLC v. Groupon, Inc., 957 F. Supp. 2d 939, 942 (W.D.
  25
                 Tenn. 2013) .................................................................................................... 17
  26
       Bancroft & Masters, Inc. v. Augusta Nat'l Inc., 223 F.3d 1082,
  27
                 1086 (9th Cir. 2000) ....................................................................................... 13
  28
        Brief in Support of Defendant’s Motion                                               YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                                  ii                               2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 3 of 21 Page ID #:125



   1
       Bike Builders Bible, Inc. v. Lee, 2018 WL 3410003, (C.D. Cal.
   2
               May 8, 2018) .................................................................................................. 11
   3
       Breckenridge Pharm., Inc. v. Metabolite Labs., Inc., 444 F.3d
   4
               1356, 1362 (Fed. Cir. 2006) ........................................................... 5, 10, 12, 15
   5
       Campbell Pet Co. v. Miale, 542 F.3d 879, 886 (Fed. Cir. 2008) .............................. 12
   6
       Charles v. Rice, 28 F.3d 1312, 1323 (1st Cir. 1994) ................................................... 6
   7
       Christianson v. Colt Indus.s Operating Corp., 108 S.Ct. 2166,
   8
               2179 (1988) ...................................................................................................... 6
   9
       Coffey v. Van Dorn Iron Works, 796 F.2d 217, 220 (7th Cir. 1986) ......................... 17
  10
       Daimler AG v. Bauman, 134 S. Ct. 746, 751 (2014) ................................. 5, 13, 14, 15
  11
       Elecs. for Imaging v. Coyle, 340 F.3d 1344, 1351 (Fed. Cir. 2003) ......................... 10
  12
       Foundations Worldwide, Inc. v. Oliver & Tate Enters., Inc., No.
  13
               1:13cv506, 2013 WL 4054636, at *3 (N.D. Ohio Aug. 12,
  14
               2013)............................................................................................................... 17
  15
       Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,
  16
               919 (2011) ........................................................................................................ 5
  17
       Harrell v. Kepreos, 175 F. App’x 793, 794 (9th Cir. 2006).................................. 6, 16
  18
       Helicopteros Nacionales de Columbia, S.A. v. Hall, 466 U.S. 408,
  19
               414-15 (1984) ............................................................................................. 4, 14
  20
       HID Glob. Corp. v. Isonas, Inc., 2014 WL 10988340, at *3 (C.D.
  21
               Cal. Apr. 21, 2014) ......................................................................................... 15
  22
       Hooker v. Burson, 960 F.Supp. 1283, 1291 (M.D. Tenn. 1996) ............................... 17
  23
       Hyatt Int’l Corp. v. Coco, 302 F.3d 707, 712 (7th Cir. 2002) ................................... 17
  24
       Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) ............................................ 4
  25
       Kier Bros. Investments Inc. v. White, 943 F. Supp. 1, 4 (D.D.C.
  26
               1996)................................................................................................................. 6
  27

  28
        Brief in Support of Defendant’s Motion                                              YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                                 iii                              2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 4 of 21 Page ID #:126



   1
       Maxchief Investments Limited v. Wok & Pan, Ind., Inc., 2017 WL
   2
                 6601921 (E.D. Tenn. Sept. 29, 2017) aff’d 909 F.3d 1134,
   3
                 1139 (Fed. Cir. 2018) ......................................................................... 10, 11, 12
   4
       Miller v. Hambrick, 905 F.2d 259, 262 (9th Cir. 1990) ........................................ 6, 16
   5
       New World Int’l, Inc. v. Ford Glob. Techs., LLC, 2016 WL
   6
                 1069675, at *2–3 (N.D. Tex. Mar. 16, 2016), aff’d, 859
   7
                 F.3d 1032 (Fed. Cir. 2017) ............................................................................. 15
   8
       Omnitek Eng’g Corp. v. CNG One Source, Inc., 2014 WL
   9
                 10475280, at *4–6 (S.D. Cal. July 8, 2014) ................................................... 15
  10
       Phelps v. McClellan, 30 F.3d 658, 663 (6th Cir. 1994) .............................................. 6
  11
       Red Wing Shoe Co. Inc. v. Hockerson- Halberstadt, Inv., 148 F.3d
  12
                 1355, 1360-61 (Fed. Cir. 1998)...................................................... 9, 10, 11, 12
  13
       Reese v. CNH Am. LLC, 574 F.3d 315, 320 (6th Cir. 2009) ....................................... 6
  14
       Silent Drive, Inc. v. Strong Indus., 326 F.3d 1194, 1202 (Fed. Cir.
  15
                 2003)............................................................................................... 7, 10, 11, 12
  16
       VE Holding Corp. v. Johnson Gas Appliance Co., 917 F.2d 1574
  17
                 (Fed. Cir. 1990) .......................................................................................... 5, 16
  18
       www.Turnstiles.us, Inc. v. Modular Sec. Sys., Inc., 2016 WL
  19
                 9735764, at *4–6 (D. Colo. June 28, 2016) ................................................... 15
  20
       Statutes and Rules
  21
       28 U.S.C. § 1631 ...................................................................................................... 5, 16
  22
       28 U.S.C. 1400(b) ................................................................................................ 4, 5, 16
  23
       Fed. R. Civ. P. 12(b)(2) ......................................................................................... 4, 18
  24

  25

  26

  27

  28
        Brief in Support of Defendant’s Motion                                            YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                                iv                              2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 5 of 21 Page ID #:127



   1

   2          Defendant Mathews Outdoor Products, LLC (“Mathews Outdoor Products”)
   3   hereby submits this brief in support of its motion to dismiss the Complaint of Plaintiff
   4   YSN Imports, Inc. (“Plaintiff” or “YSN Imports”) for lack of personal jurisdiction
   5   over Mathews Outdoor Products, or in the alternative, to transfer this case pursuant to
   6   28 U.S.C. 1400(b) to the U.S. District Court for the Eastern District of Louisiana.
   7                                             INTRODUCTION
   8          In its Complaint, Plaintiff YSN Imports, a corporation formed under the laws
   9   of Nevada with a principal place of business at 318 N Carson Street #208, Carson
  10   City, Nevada, 89701, USA, seeks declaratory judgements that its products, which are
  11   distributed by YSN Imports throughout the country, do not infringe any claim of
  12   Mathews Outdoor Products’ patent, namely U.S. Design Patent No. D851,763 S
  13   (hereinafter the “Mathews Outdoor Products patent”), and that the claim of this patent
  14   is invalid.
  15          Plaintiff’s Complaint should be dismissed for lack of personal jurisdiction over
  16   Defendant. In the alternative, this case should be transferred to the U.S. District Court
  17   for the Eastern District of Louisiana.
  18                           APPLICABLE LEGAL STANDARDS
  19          Dismissal under Fed. R. Civ. P. 12(b)(2) is appropriate when a defendant does
  20   not have sufficient “minimum contacts” with the forum state “such that the mainte-
  21   nance of the suit does not offend traditional notions of fair play and substantial jus-
  22   tice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). The Supreme Court
  23   has recognized two theories for evaluating whether a defendant’s contacts with the
  24   forum state give rise to personal jurisdiction: specific jurisdiction and general juris-
  25   diction. Helicopteros Nacionales de Columbia, S.A. v. Hall, 466 U.S. 408, 414-15
  26   (1984). Under the specific jurisdiction theory, jurisdiction is appropriate if the de-
  27   fendant has the requisite minimum contacts with the forum state and the suit arises
  28   out of those same contacts. Id. The Federal Circuit has held that in a declaratory
        Brief in Support of Defendant’s Motion                     YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                   1                     2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 6 of 21 Page ID #:128



   1
       judgement patent action, a defendant patentee's own commercialization activity in the
   2
       forum does not support specific personal jurisdiction. Avocent Huntsville Corp. v.
   3
       Aten Int’l Co. 552 F.3d 1324, 1335-36 (Fed. Cir. 2008). In particular, the Federal
   4
       Circuit held that “a defendant patentee’s mere acts of making, using, offering to sell,
   5
       selling, or importing products – whether covered by the relevant patent(s) or not – do
   6
       not, in the jurisdictional sense, relate in any material way to the patent right that is at
   7
       the center of any declaratory judgment claim for non-infringement, invalidity, and/or
   8
       unenforceability.” Id. at 1336.
   9
              Under the general jurisdiction theory, a court may exercise personal jurisdic-
  10
       tion over any and all claims against a defendant – regardless of the relationship be-
  11
       tween the defendant’s contacts with the forum and the subject action. For general ju-
  12
       risdiction to apply, the defendant’s contacts with the forum must be so “continuous
  13
       and systematic” that the defendant can effectively be considered a resident of the fo-
  14
       rum. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).
  15
       The contacts must be so “constant and pervasive” that the company is “essentially at
  16
       home.” Daimler AG v. Bauman, 134 S. Ct. 746, 751 (2014). The mere sending of a
  17
       notice letter to an infringing party does not constitute “purposeful availment” of the
  18
       recipient’s forum. See, e.g., Avocent, 552 F.3d at 1340 (quoting Breckenridge
  19
       Pharm., Inc. v. Metabolite Labs., Inc., 444 F.3d 1356, 1362 (Fed. Cir. 2006)) (“[T]he
  20
       Federal Circuit provides that a patent owner may, without more, send cease and desist
  21
       letters to a suspected infringer, or its customers, without being subjected to personal
  22
       jurisdiction in the suspected infringer’s home state.”) (emphasis in original).
  23
              With regard to venue, 28 U.S.C. § 1400(b), the patent venue statute, provides
  24
       that “Any civil action for patent infringement may be brought in the judicial district
  25
       where the defendant resides, or where the defendant has committed acts of infringe-
  26
       ment and has a regular and established place of business.” Furthermore, the court in
  27
       VE Holding Corp. v. Johnson Gas Appliance Co., 917 F.2d 1574 (Fed. Cir. 1990),
  28
        Brief in Support of Defendant’s Motion                      YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                  2                       2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 7 of 21 Page ID #:129



   1
       held that the patent venue statute operates independently from the general venue stat-
   2
       ute, and a domestic corporation “resides” only in its state of incorporation for pur-
   3
       poses of the patent venue statute.
   4
              28 U.S.C. § 1631 states in pertinent part that “Whenever a civil action is filed
   5
       in a court as defined in section 610 of this title … and that court finds that there is a
   6
       want of jurisdiction, the court shall, if it is in the interest of justice, transfer such ac-
   7
       tion or appeal to any other such court … in which the action or appeal could have
   8
       been brought at the time it was filed or noticed …” 28 U.S.C. § 1631. Transfer of
   9
       venue under 28 U.S.C. § 1631 is appropriate when a district court finds that it does
  10
       not have personal jurisdiction over a defendant, and therefore, it must “determine
  11
       whether the action could have been brought in [another district] and whether such
  12
       transfer would be in the interest of justice.” Harrell v. Kepreos, 175 F. App’x 793,
  13
       794 (9th Cir. 2006) (citing Miller v. Hambrick, 905 F.2d 259, 262 (9th Cir. 1990).
  14
       Although “[n]ormally transfer will be in the interest of justice,” Miller, 905 F.2d at
  15
       262, where transfer “would be to no avail” because no other federal court can exer-
  16
       cise jurisdiction, dismissal is warranted. Charles v. Rice, 28 F.3d 1312, 1323 (1st Cir.
  17
       1994); Kier Bros. Investments Inc. v. White, 943 F. Supp. 1, 4 (D.D.C. 1996). District
  18
       courts have “broad discretion” to determine when the interest of justice or party con-
  19
       venience makes a transfer of venue appropriate. Reese v. CNH Am. LLC, 574 F.3d
  20
       315, 320 (6th Cir. 2009) (quoting Phelps v. McClellan, 30 F.3d 658, 663 (6th Cir.
  21
       1994)). The age-old rule that a court may not in any case, even in the interest of jus-
  22
       tice, extend its jurisdiction where none exists. Parties often spend years litigating
  23
       claims only to learn that their efforts and expense were wasted in a court that lacked
  24
       jurisdiction. Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 818 (1988).
  25
                                                 ARGUMENT
  26
       I. The Court Should Dismiss the Complaint for Lack of Personal Jurisdiction.
  27
              The allegations in YSN Imports’ Complaint fail to establish a prima facie
  28
        Brief in Support of Defendant’s Motion                        YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                   3                        2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 8 of 21 Page ID #:130



   1
       showing that Mathews Outdoor Products is subject to personal jurisdiction in this
   2
       case. The only activities alleged to have occurred in California can be characterized
   3
       as (i) the sale and shipment of propane firestarters by Mathews Outdoor Products, and
   4
       (ii) the sending of cease and desist letters to YSN Imports alleging infringement of
   5
       the Mathews Outdoor Products patent.
   6
       A. Specific Jurisdiction is lacking because Mathews Outdoor Products has Insuf-
   7
       ficient Minimum Contacts with California Under Controlling Federal Circuit
   8
       Law.
   9
              Federal Circuit precedent is clear that “sending of cease and desist letters or
  10
       mere attempts to license the patents at issue” are protected activities that cannot be
  11
       the sole basis for exercising specific jurisdiction. Avocent, 552 F.3d at 1134. Instead,
  12
       “there must be ‘other activities’ directed at the forum and related to the cause of ac-
  13
       tion besides the letters threatening an infringement suit.” Id. at 1334 (quoting Silent
  14
       Drive, 326 F.3d at 1202) (emphasis added in Avocent). “[T]he contacts material to the
  15
       specific jurisdiction analysis in a declaratory judgment action are not just any activi-
  16
       ties related to the patent-at-issue. Autogenomics, 566 F.3d at 1119-20 (citing Avocent,
  17
       552 F.3d at 1336). Rather, “the relevant activities are those that the defendant ‘pur-
  18
       posefully directs … at the forum which relate in some material way to the enforce-
  19
       ment or the defense of the patent.’” Id.
  20
              These rules are fully explained by the Federal Circuit in Avocent and Autoge-
  21
       nomics. In Avocent, plaintiff Avocent, a Delaware corporation located in Alabama,
  22
       sought declaratory judgment of non-infringement and invalidity of two patents owned
  23
       by the defendant patentee Aten International, a Taiwanese company. Aten had no reg-
  24
       istered office and no official address in the United States and sold and distributed its
  25
       products through its U.S. subsidiary. Avocent, 552 F.3d at 1342. Aten moved to dis-
  26
       miss the declaratory judgement action for lack of personal jurisdiction, and the dis-
  27
       trict court granted the motion. Id. at 1326-27. The Federal Circuit affirmed the district
  28
        Brief in Support of Defendant’s Motion                    YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                  4                     2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 9 of 21 Page ID #:131



   1
       court’s decision, finding that the district court lacked jurisdiction over Aten and ex-
   2
       plained that the specific jurisdiction analysis focuses on “whether the defendant has
   3
       contact with parties in the forum state beyond the sending of cease and desist letters
   4
       or mere attempts to license the patent at issue there.” Id. at 1334. In that analysis, the
   5
       Federal Circuit looked at Aten’s activities, including: (1) sending a notice letter to
   6
       Avocent’s president in Alabama; (2) sale of Aten’s products through distributors and
   7
       at retail in Alabama; (3) sending two other notice letters to Avocent’s customers; and
   8
       (4) Aten’s infringement suits in other tribunals on the same patent against other U.S.
   9
       companies. Id. at 1343-47. In affirming the district court, the Federal Circuit then
  10
       held that under controlling Federal Circuit law, a party could send “cease and desist
  11
       letters to a suspected infringer, or its customers, without being subjected to personal
  12
       jurisdiction.” Id. at 1340. Aten’s other activities, including the sale of its products
  13
       through distributors in Alabama and filing patent enforcement actions in other tribu-
  14
       nals, were insufficient to confer personal jurisdiction in Alabama. Id. at 1337-39.
  15
              In Autogenomics, the plaintiff Autogenomics, a California corporation with a
  16
       principal place of business in California, sought declaratory judgment of non-in-
  17
       fringement and invalidity of a patent owned by the defendant Oxford, a British bio-
  18
       technology company, in the Central District of California. Autogenomics, 566 F.3d
  19
       at 1014. Both companies manufactured and sold microarray products. Id. Oxford
  20
       was not registered to do business in California, nor did it have any facilities, assets,
  21
       employees, or agents in California. Id. Oxford moved to dismiss the declaratory
  22
       judgement action for lack of personal jurisdiction. Id. To support its contention that
  23
       the District Court could exercise personal jurisdiction over the foreign defendant
  24
       Oxford, Autogenomics pointed to multiple contacts between Oxford and California.
  25
       Those contacts included: (1) sending a cease-and-desist
  26   letter to Autogenomics in California; (2) failed licensing negotiations between
  27   Oxford and Autogenomics, for which two representatives of Oxford flew to Cali-
  28   fornia to meet with representatives of Autogenomics; (3) entering into licenses
        Brief in Support of Defendant’s Motion                      YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                 5                        2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 10 of 21 Page ID #:132



   1   with “about ten” California companies with respect to the microarray technology;
   2   (4) a collaboration agreement between Oxford and Agilent, a company with offices
   3   in California; (5) a supply agreement between Oxford and Agilent; (6) three scien-
   4   tific conferences in California in which Oxford participated, made presentations, or
   5   set up a booth; (7) sales of twenty microarray products sold by Oxford to a Califor-
   6   nia company; and (8) publication of an “application note” on the UK website Na-
   7   ture.com. Id. at 1014-16. The Federal Circuit affirmed the district court’s decision
   8   that these contacts are insufficient to establish personal jurisdiction under Avocent,
   9   which held that “the contacts material to the specific jurisdiction analysis in a de-
  10   claratory judgment action are not just any activities related to the patent-at-issue”
  11   and the relevant activities are those that “relate in some material way to the en-
  12   forcement or the defense of the patent.” Id. at 1019-20. The Court further ex-
  13   plained that cease-and-desist letters from a defendant to a plaintiff that initiate a
  14   declaratory judgment action do not qualify as such additional relevant activities,
  15   because those letters are the very reason for the action. Id. Moreover, based on
  16   principles of fairness, a “patentee should not subject itself to personal jurisdiction
  17   in a forum solely by informing a party who happens to be located there of sus-
  18   pected infringement.” Id. (quoting Red Wing Shoe Co. Inc. v. Hockerson-Halber-
  19   stadt, Inv., 148 F.3d 1355, 1360-61 (Fed. Cir. 1998)).
  20         Here, like the defendants in Avocent and Autogenomics, Mathews Outdoor
  21   Products is a foreign entity that neither is registered to do business in the forum state
  22   nor has any facilities, assets, employees, or agents in the forum state. Mathews Out-
  23   door Products’ only relevant activity that “relate[s] in some material way to the en-
  24   forcement or the defense of the patent” is the sending of notice letters. Under control-
  25   ling and well-established Federal Circuit law, the sending of notice letters alone is
  26   not sufficient to support personal jurisdiction in a patent declaratory judgment action,
  27   although the action arises from the letters. Autogenomics, 566 F.3d at 1019-20; Avo-
  28   cent, 552 F.3d at 1342; Red Wing Shoe, 148 F.3d at 1360-61.
       Brief in Support of Defendant’s Motion                      YSN Imports v, Mather Outdoor
       to Dismiss or Transfer
                                                 6                       2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 11 of 21 Page ID #:133



   1
              As for the first activity, Mathews Outdoor Products acknowledges it has sold
   2
       and shipped propane firestarters covered by the Mathews Outdoor Products patent
   3
       through an online retailer who shipped a product to California. However, this activity
   4
       does not support the exercise of personal jurisdiction over Mathews Outdoor Products
   5
       in this case because the Federal Circuit has held that, in a declaratory judgement pa-
   6
       tent action, a defendant patentee's own commercialization activity in the forum does
   7
       not support specific personal jurisdiction. Avocent, 552 F.3d at 1335-36. The Federal
   8
       Circuit held that “a defendant patentee’s mere acts of making, using, offering to sell,
   9
       selling, or importing products – whether covered by the relevant patent(s) or not – do
  10
       not, in the jurisdictional sense, relate in any material way to the patent right that is at
  11
       the center of any declaratory judgment claim for non-infringement, invalidity, and/or
  12
       unenforceability.” Id. (emphasis added). The Federal Circuit reasoned that, because
  13
       “the nature of the [declaratory judgement] claim ... is to clear the air of infringement
  14
       charges,” the claim “neither directly arises out of nor relates to the making, using, of-
  15
       fering to sell, selling, or importing of arguably infringing products in the forum.” Id.
  16
       at 1332. Under these guidelines, YSN Imports’ allegation that Mathews Outdoor
  17
       Products is selling propane firestarters throughout the state of California fails to es-
  18
       tablish a prima facie case of personal jurisdiction over Mathews Outdoor Products
  19
       because Mathews Outdoor Products’ commercial activity is unrelated to, and does not
  20
       give rise to, YSN Imports’ declaratory judgment action for non-infringement and in-
  21
       validity of the Mathews Outdoor Products patent.
  22
              With regard to YSN Imports’ allegation that Mathews Outdoor Products has
  23
       made patent infringement threats against YSN Imports in California, the Federal Cir-
  24
       cuit held in Avocent that “...a patent owner may, without more, send cease and desist
  25
       letters to a suspected infringer, or its customers, without being subjected to personal
  26
       jurisdiction in the suspected infringer’s home state.” Avocent, 552 F.3d at 1340 (quot-
  27

  28
        Brief in Support of Defendant’s Motion                      YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                  7                       2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 12 of 21 Page ID #:134



   1
       ing Breckenridge, 444 F.3d at 1362) (emphasis in original). Mathews Outdoor Prod-
   2
       ucts acknowledges it has sent cease and desist letters to YSN Imports alleging in-
   3
       fringement of the Mathews Outdoor Products patent. Threats of infringement di-
   4
       rected at the forum state are not enough in itself to satisfy the “minimal contacts” re-
   5
       quirement. See Elecs. for Imaging v. Coyle, 340 F.3d 1344, 1351 (Fed. Cir. 2003)
   6
       (recognizing that “based on policy considerations unique to the patent context, letters
   7
       threatening suit for patent infringement sent to the alleged infringer by themselves do
   8
       not suffice to create personal jurisdiction.”); see also Red Wing Shoe Co. v. Hock-
   9
       erson-Halberstadt, Inc., 148 F.3d 1355, 1361 (holding that three cease- and-desist let-
  10
       ters alone “do not suffice to create personal jurisdiction”). “Rather, ‘other activities’
  11
       distinct from threats of infringement are required for a patentee to be subject to per-
  12
       sonal jurisdiction in the forum.” Coyle, 340 F.3d at 1351 (citing Silent Drive, Inc. v.
  13
       Strong Indus., 326 F.3d 1194, 1202 (Fed. Cir. 2003)). Thus, “[f]or the exercise of
  14
       personal jurisdiction to comport with fair play and substantial justice, there must be
  15
       ‘other activities’ directed at the forum and related to the cause of action besides the
  16
       letters threatening an infringement suit.” Silent Drive, 326 F.3d at 1202. Under Red
  17
       Wing Shoe, merely sending notice letters of patent infringement does not satisfy the
  18
       “fair play and substantial justice” prong of the personal jurisdiction inquiry, because
  19
       principles of fair play “afford a patentee sufficient latitude to inform others of its pa-
  20
       tent rights without subjecting itself to jurisdiction in a foreign forum.” Id. at 1360–61;
  21
       see also Maxchief 909 F.3d at 1139 (2018). Therefore, such infringement notices do
  22
       not subject Mathews Outdoor Products to personal jurisdiction in the suspected in-
  23
       fringer’s home state.
  24
              YSN Imports may have felt threatened by Mathews Outdoor Products’ in-
  25
       fringement threats against YSN Imports because the accused products were manufac-
  26
       tured for and imported and distributed by YSN Imports. However, it is respectfully
  27

  28
        Brief in Support of Defendant’s Motion                     YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                 8                       2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 13 of 21 Page ID #:135



   1
       submitted that under Avocent, such apprehension of suit due to accusations of in-
   2
       fringement fail to support the exercise of personal jurisdiction over a defendant in the
   3
       suspected infringer’s home state. Avocent, 552 F.3d at 1340. In an ordinary patent in-
   4
       fringement suit, “the nature and extent of the commercialization of the accused prod-
   5
       ucts or services” is a relevant inquiry. Id. at 1332. However, in the context of an ac-
   6
       tion seeking a declaratory judgment of non-infringement, the jurisdictional inquiry is
   7
       guided by different factors. See Id. In the declaratory judgment context, “the patentee
   8
       is the defendant, and the claim asserted by the plaintiff relates to the ‘wrong restraint
   9
       [by the patentee] on the free exploitation of non-infringing goods . . . [such as] the
  10
       threat of an infringement suit.’” Id. (quoting Red Wing Shoe, 148 F.3d at 1360 (Fed.
  11
       Cir. 1998)). As the Federal Circuit has explained, the “nature of the claim in a de-
  12
       claratory judgment action is to clear the air of infringement charges . . . [s]uch a claim
  13
       neither directly arises out of nor relates to the making, using, offering to sell, selling,
  14
       or importing of arguably infringing products in the forum . . .” Avocent, 552 F.3d at
  15
       1332 (quotations omitted). Rather, the relevant inquiry in patent declaratory judg-
  16
       ment actions is the extent to which the “defendant patentee purposefully directed [pa-
  17
       tent enforcement activities] at residents of the forum, and the extent to which the de-
  18
       claratory judgment claim arises out of or relates to those activities. Id.
  19
              According to the Complaint, Mathews Outdoor Products sent threatening let-
  20
       ters to YSN Imports, a Nevada Corporation. See Complaint, ¶¶1 and 4. These letters,
  21
       however, are not enough in and of themselves to establish specific personal jurisdic-
  22
       tion in a declaratory judgment action on the non-infringement of a patent. See Silent
  23
       Drive, 326 F.3d at 1202 (“letters threatening suit for patent infringement sent to the
  24
       alleged infringer by themselves do not suffice to create personal jurisdiction”) (quot-
  25
       ing Red Wing Shoe, 148 F.3d at 1359-60); see also Bike Builders Bible, Inc. v. Lee,
  26
       2018 WL 3410003, (C.D. Cal. May 8, 2018); Maxchief Investments Limited v. Wok &
  27
       Pan, Ind., Inc., 2017 WL 6601921 (E.D. Tenn. Sept. 29, 2017) aff’d 909 F.3d 1134
  28
        Brief in Support of Defendant’s Motion                      YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                  9                       2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 14 of 21 Page ID #:136



   1
       (2018).
   2
              “A declaratory judgement claim arises out of the patentee’s contacts with the
   3
       forum state only if those contacts ‘relate in some material way to the enforcement or
   4
       the defense of the patent.’” Maxchief 909 F.3d at 1138 (Fed. Cir. 2018) quoting Avo-
   5
       cent 552 F.3d at1336 (Fed. Cir. 2008). “Accordingly, in this context the minimum
   6
       contacts prong requires some enforcement activity in the forum state by the pa-
   7
       tentee.” Id. In the instant case, YSN Imports has failed to assert sufficient facts in i
   8
              Thus, “[f]or the exercise of personal jurisdiction to comport with fair play and
   9
       substantial justice, there must be ‘other activities’ directed at the forum and related to
  10
       the cause of action besides the letters threatening an infringement suit.” Silent Drive,
  11
       326 F.3d at 1202. The issue is whether Mathews Outdoor Products engaged in “other
  12
       activities” that “relate to” the enforcement of the subject patent in the forum state, i.e.
  13
       California. See Avocent, 552 F.3d at 1334. The Federal Circuit has defined “other ac-
  14
       tivities” as the following:
  15
              [T]he crux of the due process inquiry should focus first on whether the
  16
              defendant has had contact with parties in the forum state beyond the
  17
              sending of cease and desist letters or mere attempts to license the pa-
  18
              tent at issue there. Where a defendant-licensor has a relationship with
  19
              an exclusive licensee headquartered or doing business in the forum
  20
              state, the inquiry requires close examination of the license agreement.
  21
              In particular, our case law requires that the license agreement contem-
  22
              plate a relationship beyond royalty or cross-licensing payment, such as
  23
              granting both parties the right to litigate infringement cases or granting
  24
              the licensor the right to exercise control over the licensee’s sales or
  25
              marketing activities.
  26
       Breckenridge, 444 F.3d at 1366 (Fed. Cir. 2006) (emphasis added). These “other ac-
  27
       tivities” must “relate to the enforcement or the defense of the validity of the relevant
  28
        Brief in Support of Defendant’s Motion                     YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                 10                      2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 15 of 21 Page ID #:137



   1
       patents.” Avocent, 552 F.3d at 1334. These “other activities” include “initiating judi-
   2
       cial or extra-judicial patent enforcement within the forum or entering into an exclu-
   3
       sive license agreement or other undertaking which imposes enforcement obligations
   4
       with a party residing or regularly doing business in the forum.” Id.; see also Campbell
   5
       Pet Co. v. Miale, 542 F.3d 879, 886 (Fed. Cir. 2008) (finding jurisdiction over a pa-
   6
       tentee who engaged in “extra-judicial patent enforcement,” which included enlisting a
   7
       third party to remove the defendant’s products from a trade show that was being held
   8
       in the forum state); see also Red Wing Shoe, 148 F.3d at 1362 (declining to find spe-
   9
       cific personal jurisdiction over a patentee with thirty-four non-exclusive licensees
  10
       selling the patented product in the forum state because “none of [the patentee’s] li-
  11
       censes requires it to defend or pursue infringement actions involving the [relevant]
  12
       patent, nor requires [the patentee] to be so nearly involved with its licensees as was
  13
       the case with the exclusive licensee in Akro.”). In addition, the Federal Circuit has
  14
       held that commercial activity does not qualify as “other activities” to support specific
  15
       personal jurisdiction. Avocent, 552 F.3d at 1332, 1335 (“What the patentee makes,
  16
       uses, offers to sell, sells, or imports are of no real relevance to the enforcement or de-
  17
       fense of a patent”). Since this instant case involves a declaratory judgment action on
  18
       the non-infringement of a patent, the Court is therefore guided by Avocent.
  19
              Other than sending of the notice letters, Mathews Outdoor Products has not en-
  20
       gaged in any enforcement or defense-related activities related to the Mathews Out-
  21
       door Products patent in California. Nor has Mathews Outdoor Products, prior to this
  22
       action, ever been sued in a state or federal court in California or any other state in the
  23
       United States on the Mathews Outdoor Products patent (or for any other subject mat-
  24
       ters). Mathews Outdoor Products has never ever sued any party in a state or federal
  25
       court in California or any other state in the United States on the Mathews Outdoor
  26
       Products patent (or for any other subject matters). Mathews Outdoor Products has
  27
       never had any meetings with YSN Imports in California. Mathews Outdoor Products
  28
        Brief in Support of Defendant’s Motion                     YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                 11                      2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 16 of 21 Page ID #:138



   1
       has not granted any patent licenses – whether exclusive or otherwise – to its dealers
   2
       or any other party in California. Accordingly, YSN Imports’ Complaint fails to es-
   3
       tablish a prima facie case of personal jurisdiction in this case.
   4
       B. General Jurisdiction is lacking because Mathews Outdoor Products has No
   5
       Continuous and Systematic Contacts with California.
   6
              The Supreme Court has stated that contacts with a forum state are “continuous
   7
       and systematic” where a non-forum defendant is “essentially at home in the forum
   8
       state.” Daimler AG v. Bauman, 571 U.S. 117, 127 (2014); see also, Bancroft & Mas-
   9
       ters, Inc. v. Augusta Nat'l Inc., 223 F.3d 1082, 1086 (9th Cir. 2000) (holding that a
  10
       nonresident defendant’s “substantial” or “continuous and systematic” contacts with
  11
       California – to support general jurisdiction – must “approximate physical presence”).
  12
       Mathews Outdoor Products does not have the “continuous and systematic” contacts
  13
       with California such that it is “at home,” in California.
  14
              YSN Imports makes conclusory jurisdictional allegations without supplying
  15
       any facts to support such allegations. For example, nowhere in the Complaint does
  16
       YSN Imports substantiate its claim that Mathews Outdoor Products has “substantial
  17
       and continuous contacts with California” so as to support general jurisdiction. The
  18
       Federal Circuit, quoting the Supreme Court, has stated that general jurisdiction im-
  19
       poses a “higher burden,” requiring a finding that the defendant’s contacts with the fo-
  20
       rum are “continuous and systematic general business contacts.” Avocent, 552 F.3d at
  21
       1330 (quoting Helicopteros, 466 U.S. at 415–16).
  22
              Mathews Outdoor Products has had no contacts with California beyond: (i) the
  23
       sale and shipment of propane firestarters by Mathews Outdoor Products, and (ii) the
  24
       sending of cease and desist letters to YSN Imports alleging infringement of the
  25
       Mathews Outdoor Products patent. These contacts are woefully insufficient to estab-
  26
       lish that Mathews Outdoor Products has had “continuous and systematic” contacts
  27
       with California properly to be said to be “at home,” here. Daimler, 134 S. Ct. at 761;
  28
        Brief in Support of Defendant’s Motion                     YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                 12                      2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 17 of 21 Page ID #:139



   1
       see also e.g., Avocent, 552 F.3d at 1338 (finding plaintiff’s complaint “fatally defi-
   2
       cient” because the complaint merely alleged that the defendant engaged in “unspeci-
   3
       fied sales and marketing activity” through agents or affiliates). In Daimler, the Su-
   4
       preme Court held that the German automaker Daimler is not subject to general juris-
   5
       diction in California. The Court reached this decision in spite of the fact that Daim-
   6
       ler’s U.S. subsidiary is the largest supplier of luxury vehicles to the California mar-
   7
       ket, and 10% of the subsidiary’s new vehicle sales in the United States took place in
   8
       California. Id. at 752. The Court held that the subsidiary contacts with California
   9
       could not be imputed to Daimler, but even if the contacts were imputable to Daimler,
  10
       “there would still be no basis to subject Daimler to general jurisdiction in California,
  11
       for Daimler’s slim contacts with the State hardly render it at home there.” Id. at 759.
  12
       The Court found “unacceptably grasping” the notion that a corporation may be held
  13
       to general or “all purpose” personal jurisdiction “in every State in which a corpora-
  14
       tion ‘engages in a substantial, continuous, and systematic course of business,’” and
  15
       not just in the forum states where a company is incorporated or locates its principal
  16
       place of business. Id. at 760–761. Relying on Daimler, courts regularly find no gen-
  17
       eral jurisdiction in patent declaratory judgment actions. See, e.g., HID Glob. Corp. v.
  18
       Isonas, Inc., 2014 WL 10988340, at *3 (C.D. Cal. Apr. 21, 2014); Omnitek Eng’g
  19
       Corp. v. CNG One Source, Inc., 2014 WL 10475280, at *4–6 (S.D. Cal. July 8,
  20
       2014); www.Turnstiles.us, Inc. v. Modular Sec. Sys., Inc., 2016 WL 9735764, at *4–6
  21
       (D. Colo. June 28, 2016); New World Int’l, Inc. v. Ford Glob. Techs., LLC, 2016 WL
  22
       1069675, at *2–3 (N.D. Tex. Mar. 16, 2016), aff’d, 859 F.3d 1032 (Fed. Cir. 2017).
  23
              Under these guiding principles, YSN Imports’ Complaint fails to establish that
  24
       Mathews Outdoor Products has established substantial contacts with the State of Cali-
  25
       fornia that are so “continuous and systematic” that the defendant can effectively be
  26
       considered a resident of the forum. The only relevant allegation found in the Com-
  27
       plaint is conclusory and non-dispositive assertion that “On information and belief,
  28
        Brief in Support of Defendant’s Motion                    YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                 13                     2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 18 of 21 Page ID #:140



   1
       Defendant regularly and continuously conducts business in and/or has maintained
   2
       continuous and substantial contacts with the State of California so that requiring De-
   3
       fendant to respond to this action will not violate due process.” Complaint, ¶1. This
   4
       wholly conclusory assertion is insufficient to support general jurisdiction.
   5
              The Supreme Court has stated that it is an “exceptional case” for general juris-
   6
       diction to be available outside of a business’s state of incorporation or principal place
   7
       of business. Daimler, 134 S. Ct. at 761, n.19. For general jurisdiction to apply, con-
   8
       tacts must be so “constant and pervasive” that the company is “essentially at home.”
   9
       Id. at 751. It is undisputed that the mere sending of a notice letter to an infringing
  10
       party does not constitute “purposeful availment” of the recipient’s forum. Avocent,
  11
       552 F.3d at 1340 (quoting Breckenridge, 444 F.3d at 1362).
  12
              In the present case, Mathews Outdoor Products does not own or maintain any
  13
       offices in California, owns no property in California, has no contracts with California
  14
       companies (other than arms-length agreements with distributors), is not licensed to do
  15
       business in California, does not pay taxes in California, has no employees or repre-
  16
       sentatives in California (or who regularly travel to California), does not have a regis-
  17
       tered agent for service in California, has attended no conferences or trade shows in
  18
       California, has no California contact information, has no California bank accounts,
  19
       does not litigate in California, and does not specifically target California residents
  20
       with its advertising. At most, Mathews Outdoor Products is engaged in routine com-
  21
       mercial activity selling products through online retail distributors.
  22
              YSN Imports failed to carry its burden of establishing a prima facie showing of
  23
       personal jurisdiction over Mathews Outdoor Products via the allegations set forth in
  24
       its Complaint. Accordingly, it is respectfully submitted that YSN Imports’ Complaint
  25
       should be dismissed for lack of personal jurisdiction.
  26
       II. Alternatively, the Court Should Transfer Venue to the Eastern District of
  27
       Louisiana.
  28
        Brief in Support of Defendant’s Motion                     YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                 14                      2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 19 of 21 Page ID #:141



   1
              With regard to venue, 28 U.S.C. § 1400(b), the patent venue statute provides
   2
       that “Any civil action for patent infringement may be brought in the judicial district
   3
       where the defendant resides, or where the defendant has committed acts of infringe-
   4
       ment and has a regular and established place of business.” Furthermore, In VE Hold-
   5
       ing Corp. v. Johnson Gas Appliance Co., 917 F.2d 1574 (Fed. Cir. 1990), the court
   6
       held that the patent venue statute operates independently from the general venue stat-
   7
       ute, and a domestic corporation “resides” only in its state of incorporation for pur-
   8
       poses of the patent venue statute. 28 U.S.C. § 1631 states in pertinent part that
   9
       “Whenever a civil action is filed in a court as defined in section 610 of this title …
  10
       and that court finds that there is a want of jurisdiction, the court shall, if it is in the in-
  11
       terest of justice, transfer such action or appeal to any other such court … in which the
  12
       action or appeal could have been brought at the time it was filed or noticed …” 28
  13
       U.S.C. § 1631. Transfer of venue under 28 U.S.C. § 1631 is appropriate when a dis-
  14
       trict court finds that it does not have personal jurisdiction over a defendant, and there-
  15
       fore, it must “determine whether the action could have been brought in [another dis-
  16
       trict] and whether such transfer would be in the interest of justice.” Harrell v.
  17
       Kepreos, 175 F. App’x 793, 794 (9th Cir. 2006) (citing Miller v. Hambrick, 905 F.2d
  18
       259, 262 (9th Cir. 1990).
  19
              1. The present action could have been brought in the Eastern District of Lou-
  20
              isiana.
  21
              The first prong of the test for transfer of venue is easily met. The United States
  22
       District Court for the Eastern District of Louisiana is a venue in which this case might
  23
       have been brought originally. Defendant Mathews Outdoor Products is a Louisiana
  24
       Limited Liability Company, and therefore venue is proper in Louisiana. As a Louisi-
  25
       ana company with an office in Houma, Louisiana, Mathews Outdoor Products is sub-
  26
       ject to personal jurisdiction in the Eastern District of Louisiana.
  27

  28
        Brief in Support of Defendant’s Motion                        YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                  15                        2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 20 of 21 Page ID #:142



   1
              2. The interests of justice and convenience of the parties and witnesses weigh
   2
              in favor of a transfer of venue.
   3
              When looking at the second prong of the test and deciding a motion to transfer
   4
       venue, the Court may consider various factors, such as the convenience of the parties
   5
       and witnesses, the accessibility of evidence, the availability of process to make reluc-
   6
       tant witnesses testify, the costs of obtaining willing witnesses, the practical problems
   7
       of trying the case most expeditiously and inexpensively, and the interests of justice.
   8
       B.E. Tech., LLC v. Groupon, Inc., 957 F. Supp. 2d 939, 942 (W.D. Tenn. 2013). It is
   9
       well established that the interest of justice alone may dictate transferring an action to
  10
       another federal district court. Hooker v. Burson, 960 F. Supp. 1283, 1291 (M.D.
  11
       Tenn. 1996) (citing Coffey v. Van Dorn Iron Works, 796 F.2d 217, 220 (7th Cir.
  12
       1986)).
  13
              It is not convenient for Mathews Outdoor Products, their lead counsel, or their
  14
       potential witnesses to travel to the Central District of California to litigate this case.
  15
       This is especially true because there is no real nexus to the Central District of Califor-
  16
       nia. A transfer of venue would prevent the unnecessary expenditure of additional
  17
       time, energy and money; would protect the parties, witnesses, and public against un-
  18
       necessary inconvenience and expense; and would further the interests of justice.
  19
              The Sixth Circuit stated that, “‘the Declaratory Judgment Act is not a tactical
  20
       device whereby a party who would be a defendant in a coercive action may choose to
  21
       be a plaintiff by winning the proverbial race to the courthouse.’” Foundations World-
  22
       wide, Inc. v. Oliver & Tate Enters., Inc., No. 1:13cv506, 2013 WL 4054636, at *3
  23
       (N.D. Ohio Aug. 12, 2013) (quoting Hyatt Int’l Corp. v. Coco, 302 F.3d 707, 712 (7th
  24
       Cir. 2002) (citation omitted)).
  25
              YSN Imports’ filing of its declaratory judgment action in the Central District of
  26
       California amounts to exactly the type of improper forum shopping denounced by
  27
       U.S. Circuit Courts. The fact that YSN Imports filed its declaratory judgment action
  28
        Brief in Support of Defendant’s Motion                      YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                 16                       2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 19-1 Filed 12/11/19 Page 21 of 21 Page ID #:143



   1
       in this forum appears to be a concerted effort to secure its choice of forum in a loca-
   2
       tion which would be of maximum inconvenience to Mathews Outdoor Products.
   3
                Taking the above into consideration, Mathews Outdoor Products respectfully
   4
       requests that this Court dismiss YSN Imports’ Complaint for lack of personal juris-
   5
       diction; and in the alternative, Mathews Outdoor Products respectfully requests a
   6
       transfer of YSN Imports’ declaratory judgment action to the Eastern District of Loui-
   7
       siana.
   8
                                             CONCLUSION
   9
                Because YSN Imports’ Complaint fails to establish a prima facie showing that
  10
       Mathews Outdoor Products is subject to personal jurisdiction in this case, dismissal
  11
       of the Complaint under Fed. R. Civ. P. 12(b)(2) is respectfully requested. In the alter-
  12
       native, transfer of this case to the Eastern District of Louisiana is respectfully re-
  13
       quested.
  14   December 11, 2019                          / s / Mark A. Goldstein
  15
                                                  Mark A. Goldstein
                                                  SoCal IP Law Group LLP
  16                                              310 North Westlake Boulevard, Suite 120
  17
                                                  Westlake Village, CA 91362
                                                  Telephone: (805) 230-1350 ext. 240
  18                                              Facsimile: (805) 230-1355
  19
                                                  Attorneys for Defendant MATHEWS
                                                  OUTDOOR PRODUCTS LLC
  20

  21
                                                  / s / Taylor M. Norton
                                                  TAYLOR M. NORTON
  22                                              THOMAS E. LEMLER
  23
                                                  NORTON IP LAW FIRM LLC
                                                  345 Metairie Road
  24                                              Metairie, LA 70005
  25                                              Telephone: (504) 291-2111
                                                  Facsimile: (504) 533-0093
  26                                              Attorneys for Defendant MATHEWS
  27                                              OUTDOOR PRODUCTS LLC

  28
        Brief in Support of Defendant’s Motion                      YSN Imports v, Mather Outdoor
        to Dismiss or Transfer
                                                 17                       2:19-cv-08073-PSG-KS
